Citation Nr: 9901276	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Army 
from October 1990 to October 1993.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision from the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
continued an evaluation for a left knee disability at 
10 percent.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2. The probative evidence demonstrates that the veterans 
left knee patellofemoral syndrome does not cause recurrent 
subluxation or lateral instability or significant 
functional loss due to pain or other pathology.  Motion is 
from 0 degrees of extension to 130 degrees of flexion.  

3. The competent medical evidence does not show a dislocated 
semilunar cartilage and the evidence does not support the 
claim of locking and effusion into the left knee joint.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's July 1990 enlistment examination revealed no 
defects or complaints regarding the left knee.  The first 
visit for knee pain was in November 1990.  At that time the 
veteran reported pain in both knees.  The screening note 
indicates there was no trauma and that the pain had endured 
for 5 days.  The veteran was prescribed Tylenol and 
instructed to refrain from strenuous activity for 3 days.  

In July of 1991 a periodic physical found no left knee 
problems.  In January 1992 the veteran reported that his left 
knee was sore and gave out often.  He related that he had had 
this problem since banging his knee on a tree stump 1 year 
prior.  The examiner found nothing abnormal and assessed 
left knee pain.  The veteran was given Motrin, referred 
to physical therapy and told to return to the clinic as 
needed for pain.  Radiology found no evidence of any 
significant abnormalities at that time.  The physical 
therapist assessed that the veteran had bilateral knee pain 
(left greater than the right), and a 2 degree decrease in 
flexibility due to the use of poor running shoes.

In November 1992 the veteran reported persistent left knee 
pain.  The finding was merely left knee pain, and the 
veteran was given Motrin and referred to physical therapy.  

In January 1993 the veteran again reported left knee pain.  
Examination revealed normal gait, and was negative for 
crepitus, effusion, instability and tenderness.  
An assessment of PFPS left knee was made.  A consulting 
examiner found chronic left knee pain, despite a normal exam.  
That examiner found no instability or swelling in the knees 
and determined that the veteran had full active range of 
motion.  Radiology found no loose bodies at that time.

In February 1993 the veteran reported pain and requested an 
orthopedic examination.  Upon examination the orthopod noted 
that the veteran whacked it in basic training a few 
times.  He found tenderness of over the iliotibial band, 
(ITB), full range of motion and no instability.  The x-rays 
were negative.  His diagnosis was left knee iliotibial band 
syndrome (ITBS).  

In April 1993 the veteran reported to the orthopedic clinic 
at Darnall Army Community Hospital pursuant to a consult 
order.  He was complaining of left knee pain.  The earlier 
diagnosis of ITBS was confirmed.  Ice and ITB stretches were 
recommended and a goal of a 25 percent decrease in pain was 
set for the next month.  In June 1993 the veteran reported a 
30 to 40 percent improvement.

The veteran's September 1993 discharge examination notes 
subjective complaints of left knee pain, swelling and 
locking.  

The veteran filed a Veterans Application for Compensation 
and Pension in November 1993.  In December 1993 the RO 
granted service connection for patellofemoral syndrome in the 
left knee and assigned a noncompensable rating.  

In October 1996 the veteran reported to the Veterans 
Administration Medical Center (VAMC) in Temple, Texas with 
pain which he described as heightened due to the concurrent 
rise in humidity.  The veteran denied a history of left knee 
trauma.  Upon examination, the patient was found negative for 
abnormal walking.  Physical examination showed no erythema, 
edema, crepitus, or tenderness.  Anterior and posterior 
drawer signs were negative, and valgus and varus stress 
testing was negative.  There was also no tenderness at the 
point of tendon insertion.  The examiner reported that the 
left knee demonstrated good knee stability.  The impression 
was chronic left knee problems with no noticeable 
abnormalities or instability.  The veteran was referred to 
an orthopedic specialist but the record indicates that the 
orthopedic exam never occurred.  The veteran returned to the 
clinic in September 1997.  At that exam the veteran reported 
increased left knee pain and that his left knee would 
sometimes lock in a bent position.  The remainder of his 
complaints and symptoms were consistent with the veteran's 
previous visit.  On physical examination, there was full 
range of motion and there were no gait problems.  The veteran 
complained of tenderness on palpation of the patella.  
Anterior and posterior drawer signs were negative, and there 
was good medial and lateral collateral ligament stability.  

In October 1997 the veteran applied for an increased rating 
for his service-connected left knee disability.  That same 
month the RO granted the veterans request for a rating 
increase.  The claim was granted and the evaluation was 
raised to 10 percent.  In his Notice of Disagreement (NOD) 
the veteran contends that he has instability, pain with 
motion and arthritis in his left knee.  As a result he feels 
his knee should be rated at least at the 20 percent level.  
Along with his NOD the veteran submitted a radiology report 
from a private hospital.  The examiner therein found mild 
degenerative changes at the patellofemoral and tibiofemoral 
articulations but noted no effusion or acute bony 
abnormalities.  

In his VA Form 9 the veteran describes the defects which 
entitle him to an increased rating: locking, ticking, burning 
sensation upon climbing stairs, increased pain during humid 
conditions, sharp pain, constant pressure and loss of 
mobility or movement in the knee.  He contends that under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 he is entitled to a 
20 percent rating in light of the locking he experiences.

In May 1998 the veteran underwent a Compensation and Pension 
examination for left knee patellofemoral syndrome.  The 
veteran complained of increasing left knee pain since 1992, 
which is exacerbated by physical activity.  The veteran also 
reported crepitus, occasional swelling and a pressure 
sensation, but denied any history of instability or 
significant locking of the knee joint.  The examiner noted 
that the veteran did not describe true locking of the knee.  
The veteran also stated he is employed full time and had not 
lost any significant time from work as a result of illness.  
The examiner commented that the veteran required no assistive 
devices.  The examiner also commented that the veterans 
usual occupation and daily routine was not adversely impacted 
by his knee condition.  On physical examination, the veteran 
was in no acute distress and he ambulated without difficulty.  
The examiner found the joints to be symmetrical, with no 
evidence of swelling or inflammation.  Palpitation revealed 
no tenderness of the joints and no evidence of effusion.  The 
veterans knees were stable anteriorly, posteriorly and 
laterally.  Range of motion was full with no significant 
crepitation and no evidence of tenderness.  X-ray examination 
showed no bone or joint abnormality and the radiologists 
impression was [n]ormal right and left knee skeletal system 
examination.  The reported diagnoses were patellofemoral 
syndrome, bilaterally and early osteoarthritis, bilaterally 
(by history).  


Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  The 
veteran has been afforded a VA examination and VAMC treatment 
records have been obtained.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The Schedule provides that arthritis due to trauma will be 
rated on limitation of motion of the affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
Schedule provides disability ratings up to 50 percent for 
limitation of flexion and extension of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is x-ray 
evidence of involvement of 2 or more major joints and a 20 
percent rating is assigned when there is occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The Schedule also provides a 10 percent disability rating for 
knee impairment that is demonstrated by mild recurrent 
subluxation or lateral instability.  The Schedule also 
provides 20 percent and 30 percent ratings for moderate and 
severe impairment, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disability in joints such as the knee reside in reductions of 
their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The veteran contends that he is entitled to an evaluation 
rating of 20 percent under 38 C.F.R. § 4.71(a), Code 5258.  
This code requires dislocation of the semilunar cartilage 
with frequent episodes of locking pain, and effusion into 
the joint.  


Analysis

The medical findings in this case do not support an increased 
rating based on dislocation of the semilunar cartilage with 
frequent episodes of locking pain, and effusion into the 
joint.  The question whether there has been a dislocation of 
the semilunar cartilage in the left knee is a medical 
question.  The medical findings of record do not include a 
diagnosis of dislocation of the semilunar cartilage and this 
is not demonstrated in any of the x-ray examination findings 
since active service.  The January 1998 x-ray examination 
showed no effusion or acute bony abnormalities.  May 1998 x-
ray examination showed no bone or joint abnormality and the 
radiologists impression was [n]ormal right and left knee 
skeletal system examination.  The examiner noted that the 
veteran did not describe true locking of the knee.  An 
increased rating is not warranted on this basis.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5258.  

The probative evidence in this case does not support an 
increased rating based on recurrent subluxation or lateral 
instability of the left knee.  Examination as early as 
January 1993 showed no left knee instability.  While the 
veteran contends that he has instability, anterior and 
posterior drawer signs and valgus and varus stress testing 
were negative during physical examination in October 1996.  
In fact, that examiner reported that the left knee 
demonstrated good stability and the examiner stated that 
there were no noticeable left knee abnormalities or 
instability.  The September 1997 physical examination again 
showed that anterior and posterior drawer signs were 
negative, and the examiner specifically reported that there 
was good medial and lateral collateral ligament stability.  
Finally, the May 1998 VA examination findings show the left 
knee was stable anteriorly, posteriorly and laterally.  
Moreover, the veteran contradicted his prior statements 
alleging left knee instability, insofar as, he denied any 
history of instability or significant locking of the knee 
joint.  The Board finds that the probative evidence does not 
support an increased rating or a separate disability rating 
based on recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The probative evidence in this case also does not support an 
increased rating based on limitation of motion or based on 
findings of degenerative arthritis.  The physical examination 
findings dated as far back as active service do not show 
limitation of motion of the left knee.  In January and 
February 1993, the veteran displayed full active range of 
motion.  On physical examination in September 1997, there was 
full range of motion of the left knee.  Range of motion was 
from 0 degrees of extension to 130 degrees of flexion, with 
no significant crepitation and no evidence of tenderness 
during the VA examination in May 1998.  Full range of motion 
is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a Plate II 
(1998).  These findings show mostly full range of motion of 
the left knee, with the exception of the mild motion loss 
exhibited on recent VA testing, and they do not support 
entitlement to an increased rating or a separate rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that the x-ray evidence is inconsistent 
regarding whether the veteran has left knee arthritis.  The 
January 1998 x-ray examination disclosed mild degenerative 
changes at the patellofemoral and tibiofemoral articulations.  
The May 1998 x-ray examination showed no bone or joint 
abnormality of the left knee.  There is also a question in 
this case whether the veteran sustained left knee trauma 
during active service since he provided inconsistent 
histories on several different occasions.  For example, the 
veteran reported during the February 1993 orthopedic 
examination a medical history that he had injured his knee on 
several occasions during basic training.  During VA 
examination in October 1996, the veteran denied a history of 
left knee trauma.  In any event, this will not change the 
outcome in this case since the medical findings show no more 
than mild limitation of left knee motion and the x-ray 
evidence does not show involvement in another service-
connected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

Finally, the evidence does not support entitlement to an 
increased rating for functional impairment due to pain or 
other pathology.  The veteran argues that he has pain with 
any physical activity and that he also experiences symptoms 
such as ticking, a burning sensation upon climbing stairs, 
sharp pain with physical activity, constant pressure and loss 
of mobility or movement in the knee.  The objective 
medical findings do not support a finding of any significant 
functional impairment.  During the October 1996 VA 
examination, the veteran only reported experiencing increased 
pain with a concurrent rise in humidity.  The veteran 
displayed normal ambulation during that time.  Physical 
examination showed no erythema, edema, crepitus, or 
tenderness.  The examiner stated that there was also no 
tenderness at the point of tendon insertion.  In fact, that 
examiner concluded that the examination showed no 
noticeable abnormalities or instability of the left knee.  
Despite the veterans complaint in September 1997 that his 
knee would sometimes lock in a bent position, the veteran 
again displayed normal gait.  Although the veteran complained 
of tenderness on palpation of the patella, that examiner did 
not describe painful motion when the veteran performed range 
of motion testing or any other testing such as those for 
stability.  

The veteran described his complaint of locking to the VA 
examiner in May 1998; however, that examiner stated that the 
veteran did not describe true locking of the knee.  The 
examiner described the veteran as in no acute distress and 
that he ambulated without difficulty.  The knee joints were 
symmetrical and there was no evidence of swelling or 
inflammation.  Palpitation revealed no tenderness of the 
joints and there was no evidence of effusion.  The veteran 
was able to perform full range of motion with no significant 
crepitation and no evidence of tenderness.  In addition, the 
veteran reported he was employed full time and had not lost 
any significant time from work as a result of illness.  The 
examiner also commented that the veterans usual occupation 
and daily routine was not adversely impacted by his knee 
disability.  

For these reasons, the Board finds that the probative 
evidence demonstrates that the veterans left knee 
patellofemoral syndrome does not cause recurrent subluxation 
or lateral instability, or limitation of motion.  Further, 
the probative evidence does not show additional functional 
loss due to pain or other pathology.  The Board finds that 
the evidence is not evenly balanced in this case and 
concludes that the criteria for an evaluation in excess of 10 
percent for service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, 5261, 5262.


ORDER

An increased rating for a left knee disability is denied.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
